Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendments filed on 30 August 2021 have been entered and are examined herein. In the amendments the following has occurred: Claims 1 and 9 have been amended.
Claims 1-3, 6-11, and 14-16 are pending.

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 30 August 2021, has been considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-11, and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite methods and system for providing audiovisual messages in response to input. The limitations of:
Claim 9, which is representative of claim 1
[…] detect an alignment of the alignment graphic and the scannable code […]; capture an image of the medical testing device in response to the detected
alignment; […provide…] diagnostic test information including the captured image […]; accept, […], information categorizing the medical testing device as a certain type of medical testing device based on the scannable code in
the captured image; […obtain…], in response to the […providing…] of the diagnostic test information, a stream of audiovisual messages […], wherein the stream of audiovisual messages includes image or video content pertaining to information regarding use of the medical testing device or one or more medical conditions corresponding to the information categorizing the medical testing device as the certain type of medical testing device, wherein the stream of audiovisual messages is […provided…] in segments each having a particular length of time,  and wherein the stream of audiovisual messages is […obtained…] for a determined amount of time based on the certain type of medical testing device; […output…] a first portion of the stream of audiovisual messages […obtained…], wherein the first portion of the stream of audiovisual messages includes information regarding proper use of the medical testing device; and select from the stream of audiovisual messages a second portion of the stream of audiovisual messages for […output…], the selection at least partially influenced by the information categorizing the medical testing device.
, as drafted, is a system, which under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a mobile device having a camera, a viewing screen, software, a server, and a database, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for a mobile device having a camera, a viewing screen, software, a server, and a database, the claim encompasses allowing a user to capture a photo for analysis of the image to receive messages to organize how they interact with information related to said captured photo (see Applicant’s specification paragraphs [0003] and [0104]; describing this as human activity). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a mobile device having a camera, a viewing screen, software, a server, and a database. The mobile device having a camera, a viewing screen, software, a server, and a database, are recited at a high-level of generality (i.e., a general purpose 
The claim recites the additional elements of  “a medical testing device”,  “transmit… to a remote server and a database… receiving… from the remote server”, “a user interface including an alignment graphic” and “display, in the user interface on the viewing screen of the mobile device, a video display window, a test timer window adjacent the video display window, and one or more buttons linking to additional information related to the medical testing device adjacent the video display window… present, in the video display window… periodically update the test timer window to display a countdown”. The “a medical testing device” is recited at a high-level of generality (i.e., as a generic immunoassay testing strip; see Applicant’s specification Figures 1-6, paragraphs [0051]-[0061]) and amounts to generally linking the abstract idea to a particular technological environment. The “transmit… to a remote server and a database… receiving… from the remote server” steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The “a user interface including an alignment graphic” is recited at a high-level of generality (i.e., as a generic display interface a graphic on it, see Applicant’s specification Figures 8, paragraphs [0068]-[0070]) and amounts to generally linking the abstract idea to a particular technological environment. The “display, in the user interface on the viewing screen of the mobile device, a video display window, a test timer window adjacent the video display window, and one or more buttons linking to additional information related to 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a mobile device having a camera, a viewing screen, software, a server, and a database, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a medical testing device”, “transmit… to a remote server and a database… receiving… from the remote server”, “a user interface including an alignment graphic” and “display, in the user interface on the viewing screen of the mobile device, a video display window, a test timer window adjacent the video display window, and one or more buttons linking to additional information related to the medical testing device adjacent the video display window… present, in the video display window… periodically update the test timer window to display a countdown” were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The “a medical testing device” has 
Claims 2-3, 6-8, 10-11 and 14-16 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2 and 10 recite the additional element of “presenting a menu” however it is recited at a high-level of generality (i.e., as a generic display interface for presentation of information to a user, see Applicant’s specification Figures 21-26, 29, paragraphs [0093]-[0099], [0104]) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The “presenting a menu” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Bakes (2014/0088991): paragraph [0082]; Kisner (2017/0153185): Figures 18-20, paragraphs [0166]-[0168]; displaying of menus on a GUI is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 3 and 11 do not recite any additional elements and simply further define the timing involved in the organization of the data between the various hardware components.
Claims 6-8 and 14-16 do not recite any additional elements besides recitation of well-understood, routine, and conventional activity of organization of data between hardware components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3,  6-8, 9-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0187263 (hereafter “Brown”), in view of U.S. Patent Publication No. 2014/0088991 (hereafter “Bakes”), in view of U.S. Patent Publication No. 2017/0153185 (hereafter “Kisner”), in view of U.S. Patent Publication No. 2014/0154789 (hereafter “Polwart”).

Regarding (Currently Amended) claim 1, Brown teaches a method of a mobile device for providing […] messages in response to an input (Brown: Figure 5, paragraph [0002], “methods and apparatus”, paragraphs [0007]-[0010], “a network-connected communication device having imaging capability, enabled to record contextual information at the time of the test… a data structure… is transmitted on the network to the network-connected server… the system transmits the test result to the network-connected communication device to be displayed to the user”. Also see, paragraphs [0027]-[0028], describing the communication device as a smart phone (i.e., mobile device)), the method comprising: […];
--capturing an image of the medical testing device […] (Brown: Figure 5, paragraph [0036], “Once a test is performed using the test strip medium, the result is imaged using image-capture capability of a communication device like a smart phone or a Pad device”);
--transmitting diagnostic test information including the captured image to a remote server and a database (Brown: Figure 5, paragraph [0030], “Server 105 has access to a data repository 108 containing a history database of test process results” paragraph [0059], “The test reaction images and or video are uploaded to the server in step 308”. Also see, paragraphs [0027], [0036], [0048], [0059]);
--accepting, from the remote server, information categorizing the medical testing device as a certain type of medical testing device based on the scannable code in the captured image (Brown: Figure 3, paragraphs [0036]-[0037], “On each test strip medium… there is some kind of code or pattern that can be recognizable through imaging. This may be a barcode or QR code, or it might be some other distinctive pattern… The image of the test comprises not only the result of the test, but also this additional information, from the coding or other distinctive pattern, which enables the server to identify the individual test. Using the coding the server can determine not only what sort of test was performed, but also the manufacturer lot number and traceability of the specific medium used in the test through the entire supply chain”, paragraphs [0055]-[0056], “the user may select a test type and is assumed to be in possession of a test medium usable for the type of test selected… During test medium imaging, the test type may be identified at the server… It is also possible that the user will identify the test type manually”. Here a QR code can be read to automatically determine test type at the server, or a user can identify the type of test, either way the type of the testing device is identified); […];
--receiving, in response to the transmission of the diagnostic test information, a stream of […] messages from the remote server (Brown: Figure 5, paragraph [0031], “instruction for a test may be downloaded to SW 115 on smart phone 114 from server 105 aided by SW 106 over a network connection”, paragraph [0061], “If the system finds at step 403 any issues with the test medium this might negate or compromise any useful test result, the system may send an alert notifying of the issue or issues, the notification displayed for the user in step 405”, paragraphs [0067]-[0070], “the user is given the test result confirmation over the network and, if server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”), 
--wherein the stream of […] messages includes […] content pertaining to information regarding use of the medical testing device or one or more medical conditions corresponding to the information categorizing the medical testing device as the certain type of medical testing device (Brown: Figures 4-5, paragraph [0038]-[0040], “the server may provide feedback that the test is not recommended in the current environmental conditions… or that, for example, a different sort of test might be more appropriate in the current context… if some issue might arise from the evaluation further instruction may be sent to the user operating smart phone 114 and or to a user advocate operating smart phone 120”, paragraph [0048], “a response to a blood sugar test that reads too high… responses may be text messages, emails, posts, or system recorded voice messages”, paragraph [0075], “server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”. Also see, paragraphs [0010], [0031], [0061]. The Examiner interprets the messages/responses received displayed on the device are images on a display of the smart phone, and teach what is required under the broadest reasonable interpretation), […];
--presenting, in the video display window on the viewing screen of the mobile device, a first portion of the stream of […] messages received from the remote server, wherein the first portion of the stream of […] messages includes information regarding proper use of the medical testing device (Brown: Figures 3-6, paragraph [0031], “SW 115 may be integrated with the user's smart phone browser or other web application and may include instruction to the user regarding how test procedures are to be initiated, how to interpret test results, and what steps must occur before the test is completed. In one embodiment a set of instruction for a test may be downloaded to SW 115 on smart phone 114 from server 105 aided by SW 106 over a network connection”, paragraphs [0047]-[0049], “Server 201 has access to data repositories such as repository 203 storing test-specific instruction to the user, stock test pattern data for confirming and validating test results, and test result explanations associated with specific test types… responses that can be sent to users in the form of either text messaging or voice”, paragraphs [0055]-[0056], “the user prepares the test medium for testing according to instruction for the type of test to be undertaken… the system may determine by MFG [manufacturer] data the test type and instruction required, and send that information back to the user over the network connection before the user proceeds”. Also see, paragraphs [0035]-[0040]); […]; and
--selecting from the stream of […] messages a second portion of the stream of […] messages for presentation in the video display window on the viewing screen of the mobile device, the selection at least partially influenced by the information categorizing the medical testing device (Brown: Figures 4-6, paragraphs [0047]-[0049], ““Server 201 has access to data repositories such as… test result explanations associated with specific test types… Server 201 has access to a database 205 storing pre-formulated system responses that can be sent to users in the form of either text messaging or voice… In one embodiment there are generic system responses… Each test type may have its own set of rules and constraints relative to testing and responding to users and others over the network”, paragraphs [0068]-[0070], “generate a response action more tailored to the particular user's current situation at step 412… the user is given the test result confirmation over the network and, if warranted, the response including any suggested actions… responses may include advertising by other product and service providers related to the industry. For example, the test medium being imaged may be more expensive than another competing medium that has the same quality rating”. Also see, paragraphs [0056], [0061]-[0062], [0074]-[0075]. The Examiner interprets the system have responses (messages) for specific types of tests, and uses this information to provide a response tailored to the user which can be in the form of an advertisement as a text or voice message (i.e., audio or visual message)).
Brown may not explicitly teach (underlined below for clarity):
--a method of a mobile device for providing audiovisual messages in response to an input,
--displaying, in the user interface on the viewing screen of the mobile device, a video display window, a […] timer window adjacent the video display window, and one or more buttons linking to additional information related to the medical testing device adjacent the video display window;
--wherein the stream of audiovisual messages includes video content pertaining to information regarding use of the medical testing device or one or more medical conditions corresponding to the information categorizing the medical testing device as the certain type of medical testing device,
--wherein the stream of audiovisual messages is transmitted in segments each having a particular length of time, and wherein the stream of audiovisual messages is received for a determined amount of time […];
Bakes teaches a healthcare communication system to stream audiovisual content (messages) to a user of a mobile device (Bakes: Figures 1-3, 6, and paragraph [0015]), in which
audiovisual messages in response to an input (Bakes: Figures 1-3, 6, paragraph [0002], “method provides selecting from a plurality of patient communication content, delivering the selected patient communication content to a patient, monitoring viewing of the patient communication content by the patient”, paragraphs [0015]-[0018], “the healthcare communication system allows various parties to communicate with patients using mobile devices… The system also provides streaming multimedia content to the patients and other users to educate the users about their healthcare needs… while the patient is waiting to receive care… the system selects the multimedia content to be presented to a patient based on patient's health complaints, demographics, patient response to therapy, results of diagnostic testing for the patient, etc… content is updated dynamically based on new information, such as test results”, paragraphs [0027]-[0028], “The information provided by John is communicated in a wireless manner to the server 118… a video selection program implemented on the server 118 analyzes the patient information provided by John to determine that a video to be sent to John”, paragraph [0031]-[0036], “if there is a lab result pending and the result is delayed beyond the expected time of 90 minutes, a video explaining the reasons for the delay with appropriate apology is presented to the patient 102”. Also see, paragraph [0024], [0085]. The Examiner notes a video is interpreted to be audiovisual content as described by Applicant’s specification paragraph [0104]),
--displaying, in the user interface on the viewing screen of the mobile device, a video display window, a […] timer window adjacent the video display window, and one or more buttons linking to additional information related to the medical testing device adjacent the video display window (Bakes: Figure 7, paragraph [0088], “The user interface 700 is presented to a patient and it allows the patient to get information […] and to watch videos related to his or her 
--wherein the stream of audiovisual messages includes video content pertaining to information regarding use of the medical testing device or one or more medical conditions corresponding to the information categorizing the medical testing device as the certain type of medical testing device (Bakes: Figure 7, paragraphs [0016]-[0018], “streaming multimedia content to the patients and other users to educate the users about their healthcare needs… the system also provides a suite of multimedia communication to the patient… the system presents videos”, paragraphs [0027]-[0031], “the videos communicated to John may be selected based on various information collected during the episode 106. For example, the results of lab test may be an input that is used in selecting the next video presented”, paragraphs [0083]-[0086], “The second group of videos is Testing and Procedures. Videos based on pending tests may be selected”. Also see, paragraphs [0063]-[0065]),
--wherein the stream of audiovisual messages is transmitted in segments each having a particular length of time, and wherein the stream of audiovisual messages is received for a determined amount of time […] (Bakes: Figures 1-4, 6-7,paragraphs [0016]-[0018], “streaming multimedia content to the patients and other users to educate the users about their healthcare needs… while the patient is waiting to receive care… the system selects the multimedia content to be presented to a patient… the system also provides a suite of multimedia communication to the patient… the system presents videos… the multimedia content presented to the patient may be… delivered to the patient in real-time”, paragraph [0063]-[0065], “an identifying operation 304 identifies several multimedia content that may be presented to the patient… the identifying operation 304 identifies various instructional videos… the healthcare communication system provides a suite of videos throughout the health care episode tailored to each individual… A unique combination of videos will be presented to patients throughout their episode of care … video content is dynamically delivered based on new information (test results”, paragraphs [0083]-[0086], “the patient may start with a video giving broad explanation… There may be more than one introduction video… The second group of videos is Testing and Procedures. Videos based on pending tests may be selected… Once certain tests are ordered by the provider, videos are automatically placed in the queue for display to the patient”. Also see, paragraphs [0021]-[0022], [0043] and claim 13. The Examiner notes that streaming is of videos is transmission of an audio visual message is segments that each have a particular length of time (i.e., the length of the video). The Examiner interprets the streaming of multiple videos as taught by Bakes teaches what is required of this limitation under the broadest reasonable interpretation. Additionally, the receiving of messages for a predetermined amount of time is taught by streaming of multiple videos in the identified multiple videos to be presented to the patient);
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Bakes within teaching of Brown since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its 
Brown and Bakes may not explicitly teach (underlined below for clarity):
--displaying, on a viewing screen of the mobile device, a user interface including an alignment graphic;
--detecting an alignment of the alignment graphic and a scannable code on a medical testing device;
--capturing an image of the medical testing device in response to the detected alignment;
Kisner teaches a system and method for detecting a substance using colorimetric testing and subsequent analysis of an image of a result of the test (Kisner: Figures 2, 16, paragraphs [0045]-[0048]), in which
--displaying, on a viewing screen of the mobile device, a user interface including an alignment graphic (Kisner: Figures 13, 15B, paragraphs [0142]-[0144], “The application will display a box, icon, image, or other indicia on the display of the computing device 201, which the user will use to align with an icon, image, or other indicia on the pouch 301”);
--detecting an alignment of the alignment graphic and a scannable code on a medical testing device (Kisner: paragraph [0075], “the receptacle 301 and/or cover 304b may contain at identification code (e.g., a Quick Response Code™ or QR CODE™) 311”, paragraph [0142]-[0144], “When the two are aligned, the application will read the icon, image or other indicia on the pouch and begin the test… When the identification code 311 is determined by the application to be aligned with the indicia on the display (step 1608=yes), a picture of the testing area is taken.”);
--capturing an image of the medical testing device in response to the detected alignment (Kisner: paragraph [0142]-[0144], “The application then activates the user camera on the computing device 201. In one embodiment, the application automatically activates the camera… When the two are aligned, the application will read the icon, image or other indicia on the pouch and begin the test. In one embodiment, the test is begin automatically at this point… When the identification code 311 is determined by the application to be aligned with the indicia on the display (step 1608=yes), a picture of the testing area is taken. At step 1610, the picture may be taken automatically upon alignment of the identification code 311”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using an alignment graphic and scannable code on the medical device as taught by Kisner within the capturing of an image of a medical test as taught by Brown and Bakes with the motivation of improving the usability of the captured image, by ensuring the testing device is the appropriate distance away from the camera for the image to be analyzed (Kisner: paragraphs [0141]-[0142]).
Brown, Bakes and Kisner may not explicitly teach (underlined below for clarity):
-- […], a test timer window […]; wherein the stream of audiovisual messages is received for a determined amount of time based on the certain type of medical testing device; periodically updating the test timer window to display a countdown based on the determined amount of time, wherein the determined amount of time used is dependent on the certain type of medical testing device;
Polwart teaches performing an immunoassay with a mobile device to capture an image of the assay and analyzing the resulting image (Polwart: Figure 1, paragraphs [0001]-[0002]), in which
-- […], a test timer window […]; wherein the stream of audiovisual messages is received for a determined amount of time based on the certain type of medical testing device; periodically updating the test timer window to display a countdown based on the determined amount of time, wherein the determined amount of time used is dependent on the certain type of medical testing device (Polwart: paragraphs [0036]-[0038], “The portable device may be adapted to display instructions or guidance to the user for performing the test and/or interpreting the test result… The displayed instructions or guidance may comprise pre-processing steps, incubation times and the like. The portable device may include a countdown-timer for timing test durations… only allow the user to capture the image after testing once the incubation time has elapsed”);
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Polwart within teaching of Brown, Bakes and Kisner since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the use of incubation times of the of the medical testing device with an associated countdown timer as taught by Polwart for the predetermined duration and associated timer of predetermined 

Regarding (Previously Presented) claim 2, Brown, Bakes, Kisner and Polwart teaches the limitations of claim 1, and further teaches presenting a menu on the viewing screen of the mobile device which provides a user with an option to acknowledge comprehending the first portion of the stream of audiovisual messages (Bakes: paragraph [0082], “selected by drop down menu”; Kisner: Figures 18-20, paragraphs [0166]-[0168], ‘provides the user 202 with the opportunity to confirm the test or conduct a retest… The screenshots of FIGS. 19A, 19B, 19C, 19D, 19E, 19F represent a tutorial configured to be optionally displayed to the user 202 that will guide the user 202 as to the operation of the application”. The Examiner notes figures 19B-E show instructions followed by a menu to confirm or retest).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 3, Brown, Bakes, Kisner and Polwart teaches the limitations of claim 2, and further teaches presenting, after the user has selected the option to acknowledge comprehending the first portion of the stream of audiovisual messages, the second portion of the stream of audiovisual messages (Kisner: Figures 18-20, paragraphs [0166]-[0168], “provides the user 202 with the opportunity to confirm the test or conduct a retest… FIG. 18C is a screenshot in a scenario in which the user 202 confirms the test”. Also see, Brown: paragraphs [0068]-[0070] and Bakes: paragraphs [0027]-[0028]. The Examiner notes as shown in Kisner a second screen is shown after confirmation of the instructions (first audiovisual message), it would be obvious to replace the second screen showing results of Kisner with the 
The motivation to combine is the same as in claim 1, incorporated herein. 

	Regarding (Original) claim 6, Brown, Bakes, Kisner and Polwart teaches the limitations of claim 1, and further teaches transmitting the image of the medical testing device to the remote server (Brown: Figure 5, paragraph [0030], “Server 105 has access to a data repository 108 containing a history database of test process results” paragraph [0059], “The test reaction images and or video are uploaded to the server in step 308”. Also see, paragraphs [0027], [0036], [0048], [0059]); and
--receiving a test result from the remote server (Brown: Figure 5, paragraph [0010], “the system transmits the test result to the network-connected communication device to be displayed to the user”, paragraph [0075], “server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”. Also see, paragraphs [0067]-[0070]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 7, Brown, Bakes, Kisner and Polwart teaches the limitations of claim 6, and further teaches presenting the test result on the viewing screen of the mobile device (Brown: Figure 5, paragraph [0010], “the system transmits the test result to the network-connected communication device to be displayed to the user”, paragraph [0075], “server 503 sends the test result confirmation, and suggested action or course to the user 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 8, Brown, Bakes, Kisner and Polwart teaches the limitations of claim 6, and further teaches providing a risk indicator alerting a user to seek medical attention immediately (Brown: paragraph [0070], “system suggestions to be provided to the user including suggestions for consulting a doctor, etc.”, and paragraph [0076]; Bakes: paragraph [0049], “The healthcare communication system 100 also improves preventive health focus by using videos depending on patient risk factors and video content and links to other content provided to patient via real-time videos or at-home interface. The system also allows explaining safety procedures and resources for the particular at-risk population by providing patients and their families via real-time videos”. The use of thresholds to determine a risk is similar to Applicant’s specification paragraph [0079], and in combination with Brown providing suggestions to seek an assistance and help get appointments faster teaches what is required under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 9, Brown teaches a system for providing […] messages in response to an input (Brown: Figure 5, paragraph [0002], “methods and apparatus”, paragraphs [0007]-[0010], “a network-connected communication device having imaging capability, enabled to record contextual information at the time of the test… a data structure… is transmitted on the network to the network-connected server… the system transmits the test result to the network-connected communication device to be displayed to the user”. Also see, paragraphs [0027]-[0028], describing the communication device as a smart phone (i.e., mobile device)), the system comprising:
--a medical testing device having thereon a scannable code (Brown: Figure 1, element 116, paragraphs [0007]-[0009], “a test apparatus including a test medium having a machine-readable identifier… the machine-readable identifier is a bar code, a Quick-Response (QR) code, or a recognizable pattern of objects or indicia”, paragraph [0030], “a test apparatus 116 which may use a test medium or other media 127 enabled to accept a specimen for analysis”, paragraphs [0036]-[0037], “test is performed using the test strip medium”); and
--a mobile device having a camera, a viewing screen, and a software application stored thereon (Brown: Figure 1, element 114, paragraphs [0027]-[0031], “smart phone 114 wirelessly operated by a user and has access to server 109 through a wireless communications carrier network 126… camera display (broken boundary) on smart phone 114”, paragraph [0042], “SW 115 on phone 114 may access the phone camera and sensors as well as contextual data”), wherein the software application provides executable instructions to: […];
--capture an image of the medical testing device […] (Brown: Figure 5, paragraph [0036], “Once a test is performed using the test strip medium, the result is imaged using image-capture capability of a communication device like a smart phone or a Pad device”);
--transmit diagnostic test information including the captured image to a remote server and a database (Brown: Figure 5, paragraph [0030], “Server 105 has access to a data repository 108 containing a history database of test process results” paragraph [0059], “The test reaction images and or video are uploaded to the server in step 308”. Also see, paragraphs [0027], [0036], [0048], [0059]);
a barcode or QR code, or it might be some other distinctive pattern… The image of the test comprises not only the result of the test, but also this additional information, from the coding or other distinctive pattern, which enables the server to identify the individual test. Using the coding the server can determine not only what sort of test was performed, but also the manufacturer lot number and traceability of the specific medium used in the test through the entire supply chain”, paragraphs [0055]-[0056], “the user may select a test type and is assumed to be in possession of a test medium usable for the type of test selected… During test medium imaging, the test type may be identified at the server… It is also possible that the user will identify the test type manually”. Here a QR code can be read to automatically determine test type at the server, or a user can identify the type of test, either way the type of the testing device is identified); […];
--receive, in response to the transmission of the diagnostic test information, a stream of […] messages from the remote server (Brown: Figure 5, paragraph [0031], “instruction for a test may be downloaded to SW 115 on smart phone 114 from server 105 aided by SW 106 over a network connection”, paragraph [0061], “If the system finds at step 403 any issues with the test medium this might negate or compromise any useful test result, the system may send an alert notifying of the issue or issues, the notification displayed for the user in step 405”, paragraphs [0067]-[0070], “the user is given the test result confirmation over the network and, if warranted, the response including any suggested actions”, paragraph [0075], “server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”), 
--wherein the stream of […] messages includes image or video content pertaining to information regarding use of the medical testing device or one or more medical conditions corresponding to the information categorizing the medical testing device as the certain type of medical testing device (Brown: Figures 4-5, paragraph [0038]-[0040], “the server may provide feedback that the test is not recommended in the current environmental conditions… or that, for example, a different sort of test might be more appropriate in the current context… if some issue might arise from the evaluation further instruction may be sent to the user operating smart phone 114 and or to a user advocate operating smart phone 120”, paragraph [0048], “a response to a blood sugar test that reads too high… responses may be text messages, emails, posts, or system recorded voice messages”, paragraph [0075], “server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”. Also see, paragraphs [0010], [0031], [0061]. The Examiner interprets the messages/responses received displayed on the device are images on a display of the smart phone, and teach what is required under the broadest reasonable interpretation), […];
--present, in the video display window on the viewing screen of the mobile device a first portion of the stream of […] messages received from the remote server, wherein the first portion of the stream of […] messages includes information regarding proper use of the medical testing device (Brown: Figures 3-6, paragraph [0031], “SW 115 may be integrated with the user's smart phone browser or other web application and may include instruction to the user regarding how test procedures are to be initiated, how to interpret test results, and what steps must occur before the test is completed. In one embodiment a set of instruction for a test may be downloaded to SW 115 on smart phone 114 from server 105 aided by SW 106 over a network connection”, paragraphs [0047]-[0049], “Server 201 has access to data repositories such as repository 203 storing test-specific instruction to the user, stock test pattern data for confirming and validating test results, and test result explanations associated with specific test types… responses that can be sent to users in the form of either text messaging or voice”, paragraphs [0055]-[0056], “the user prepares the test medium for testing according to instruction for the type of test to be undertaken… the system may determine by MFG [manufacturer] data the test type and instruction required, and send that information back to the user over the network connection before the user proceeds”. Also see, paragraphs [0035]-[0040]); […]; and
--select from the stream of […] messages a second portion of the stream of […] messages for presentation on the viewing screen of the mobile device, the selection at least partially influenced by the information categorizing the medical testing device (Brown: Figures 4-6, paragraphs [0047]-[0049], ““Server 201 has access to data repositories such as… test result explanations associated with specific test types… Server 201 has access to a database 205 storing pre-formulated system responses that can be sent to users in the form of either text messaging or voice… In one embodiment there are generic system responses… Each test type may have its own set of rules and constraints relative to testing and responding to users and others over the network”, paragraphs [0068]-[0070], “generate a response action more tailored to the particular user's current situation at step 412… the user is given the test result confirmation over the network and, if warranted, the response including any suggested actions… responses may include advertising by other product and service providers related to the industry. For example, the test medium being imaged may be more expensive than another competing medium that has the same quality rating”. Also see, paragraphs [0056], [0061]-[0062], [0074]-[0075]. The Examiner interprets the system have responses (messages) for specific types of tests, and uses this information to provide a response tailored to the user which can be in the form of an advertisement as a text or voice message (i.e., audio or visual message)).
The Examiner notes Brown has been interpreted to teach (underlined below for clarity):
--wherein the stream of […] messages includes image or video content […];
In the event that Brown does not explicitly teach this feature, Bakes teaches this feature at Figure 7, and paragraphs [0016]-[0018], [0027]-[0031]. The motivation to combine is Bakes within Brown is the same as that noted below. Kisner also teaches this feature at Figures 19B-C, and paragraphs [0057] and [0167]. The motivation to combine is Kisner within Brown is improving the usability of the captured image, by ensuring the testing device is the appropriate distance away from the camera for the image to be analyzed (Kisner: paragraphs [0141]-[0142]).
Brown may not explicitly teach (underlined below for clarity):
--a system for providing audiovisual messages in response to an input,
--display, in the user interface on the viewing screen of the mobile device, a video display window, a […] timer window adjacent the video display window, and one or more buttons linking to additional information related to the medical testing device adjacent the video display window;
--wherein the stream of audiovisual messages is transmitted in segments each having a particular length of time, and wherein the stream of audiovisual messages is received for a determined amount of time […];

--a system for providing audiovisual messages in response to an input (Bakes: Figures 1-3, 6, paragraph [0002], “method provides selecting from a plurality of patient communication content, delivering the selected patient communication content to a patient, monitoring viewing of the patient communication content by the patient”, paragraphs [0015]-[0018], “the healthcare communication system allows various parties to communicate with patients using mobile devices… The system also provides streaming multimedia content to the patients and other users to educate the users about their healthcare needs… while the patient is waiting to receive care… the system selects the multimedia content to be presented to a patient based on patient's health complaints, demographics, patient response to therapy, results of diagnostic testing for the patient, etc… content is updated dynamically based on new information, such as test results”, paragraphs [0027]-[0028], “The information provided by John is communicated in a wireless manner to the server 118… a video selection program implemented on the server 118 analyzes the patient information provided by John to determine that a video to be sent to John”, paragraph [0031]-[0036], “if there is a lab result pending and the result is delayed beyond the expected time of 90 minutes, a video explaining the reasons for the delay with appropriate apology is presented to the patient 102”. Also see, paragraph [0024], [0085]. The Examiner notes a video is interpreted to be audiovisual content as described by Applicant’s specification paragraph [0104]),
--display, in the user interface on the viewing screen of the mobile device, a video display window, a […] timer window adjacent the video display window, and one or more buttons linking to additional information related to the medical testing device adjacent the video display window (Bakes: Figure 7, paragraph [0088], “The user interface 700 is presented to a patient and it allows the patient to get information […] and to watch videos related to his or her condition. […] the user interface provides Wikipedia page with information […], a WedMD page with information […], etc. In an alternate implementation, the user interface 700 may also display hospital branded advertising, an affiliate sponsored advertising, an affiliate advertising, a sponsored advertising, links to additional healthcare services portals, etc.”. The Examiner notes as shown in figure 7, there is a video display window, adjacent to this window is a timer relating to the video, and adjacent to this is a “browse internet” button allowing the user a link to additional information);
--wherein the stream of audiovisual messages is transmitted in segments each having a particular length of time, and wherein the stream of audiovisual messages is received for a determined amount of time […] (Bakes: Figures 1-4, 6-7,paragraphs [0016]-[0018], “streaming multimedia content to the patients and other users to educate the users about their healthcare needs… while the patient is waiting to receive care… the system selects the multimedia content to be presented to a patient… the system also provides a suite of multimedia communication to the patient… the system presents videos… the multimedia content presented to the patient may be… delivered to the patient in real-time”, paragraph [0063]-[0065], “an identifying operation 304 identifies several multimedia content that may be presented to the patient… the identifying operation 304 identifies various instructional videos… the healthcare communication system provides a suite of videos throughout the health care episode tailored to each individual… A unique combination of videos will be presented to patients throughout their episode of care … video content is dynamically delivered based on new information (test results”, paragraphs [0083]-[0086], “the patient may start with a video giving There may be more than one introduction video… The second group of videos is Testing and Procedures. Videos based on pending tests may be selected… Once certain tests are ordered by the provider, videos are automatically placed in the queue for display to the patient”. Also see, paragraphs [0021]-[0022], [0043] and claim 13. The Examiner notes that streaming is of videos is transmission of an audio visual message is segments that each have a particular length of time (i.e., the length of the video). The Examiner interprets the streaming of multiple videos as taught by Bakes teaches what is required of this limitation under the broadest reasonable interpretation. Additionally, the receiving of messages for a predetermined amount of time is taught by streaming of multiple videos in the identified multiple videos to be presented to the patient);
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Bakes within teaching of Brown since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the audiovisual messages being videos streamed in segments and displayed for a predetermined amount on a display with a video display window, timer and additional information of time as taught by Bakes for the audio or visual messages shown on a user interface until the data is sent to the server as taught by Brown. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Brown and Bakes may not explicitly teach (underlined below for clarity):
display, on the viewing screen of the mobile device, a user interface including an alignment graphic;
--detect an alignment of the alignment graphic and the scannable code on the medical testing device;
--capture an image of the medical testing device in response to the detected alignment;
Kisner teaches a system and method for detecting a substance using colorimetric testing and subsequent analysis of an image of a result of the test (Kisner: Figures 2, 16, paragraphs [0045]-[0048]), in which
--display, on the viewing screen of the mobile device, a user interface including an alignment graphic (Kisner: Figures 13, 15B, paragraphs [0142]-[0144], “The application will display a box, icon, image, or other indicia on the display of the computing device 201, which the user will use to align with an icon, image, or other indicia on the pouch 301”);
--detect an alignment of the alignment graphic and the scannable code on the medical testing device (Kisner: paragraph [0075], “the receptacle 301 and/or cover 304b may contain at least one identification code (e.g., a Quick Response Code™ or QR CODE™) 311”, paragraph [0142]-[0144], “When the two are aligned, the application will read the icon, image or other indicia on the pouch and begin the test… When the identification code 311 is determined by the application to be aligned with the indicia on the display (step 1608=yes), a picture of the testing area is taken.”);
--capture an image of the medical testing device in response to the detected alignment (Kisner: paragraph [0142]-[0144], “The application then activates the user camera on the computing device 201. In one embodiment, the application automatically activates the camera… When the two are aligned, the application will read the icon, image or other indicia on the pouch and begin the test. In one embodiment, the test is begin automatically at this point… When the identification code 311 is determined by the application to be aligned with the indicia on the display (step 1608=yes), a picture of the testing area is taken. At step 1610, the picture may be taken automatically upon alignment of the identification code 311”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using an alignment graphic and scannable code on the medical device as taught by Kisner within the capturing of an image of a medical test as taught by Brown and Bakes with the motivation of improving the usability of the captured image, by ensuring the testing device is the appropriate distance away from the camera for the image to be analyzed (Kisner: paragraphs [0141]-[0142]).
Brown, Bakes and Kisner may not explicitly teach (underlined below for clarity):
-- […] a test timer window […]; wherein the stream of audiovisual messages is received for a determined amount of time based on the certain type of medical testing device; periodically update the test timer window to display a countdown based on the determined amount of time, wherein the determined amount of time used is dependent on the certain type of medical testing device;
Polwart teaches performing an immunoassay with a mobile device to capture an image of the assay and analyzing the resulting image (Polwart: Figure 1, paragraphs [0001]-[0002]), in which
-- […] a test timer window […]; wherein the stream of audiovisual messages is received for a determined amount of time based on the certain type of medical testing device; periodically update the test timer window to display a countdown based on the determined amount of time, wherein the determined amount of time used is dependent on the certain type of medical testing device (Polwart: paragraphs [0036]-[0038], “The portable device may be adapted to display instructions or guidance to the user for performing the test and/or interpreting the test result… The displayed instructions or guidance may comprise pre-processing steps, incubation times and the like. The portable device may include a countdown-timer for timing test durations… only allow the user to capture the image after testing once the incubation time has elapsed”);
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Polwart within teaching of Brown, Bakes and Kisner since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the use of incubation times of the of the medical testing device with an associated countdown timer as taught by Polwart for the predetermined duration and associated timer of predetermined duration as taught by Brown, Bakes and Kisner. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding (Previously Presented) claim 10, Brown, Bakes, Kisner and Polwart teaches the limitations of claim 9, and further teaches present a menu on the viewing screen of the mobile device which provides a user with an option to acknowledge comprehending the first portion of the stream of audiovisual messages (Bakes: paragraph [0082], “selected by drop down menu”; Kisner: Figures 18-20, paragraphs [0166]-[0168], ‘provides the user 202 with the opportunity to confirm the test or conduct a retest… The screenshots of FIGS. 19A, 19B, 19C, 
The motivation to combine is the same as in claim 9, incorporated herein.

Regarding (Previously Presented) claim 11, Brown, Bakes, Kisner and Polwart teaches the limitations of claim 10, and further teaches present, after the user has selected the option to acknowledge comprehending the first portion of the stream of audiovisual messages, the second portion of the stream of audiovisual messages (Kisner: Figures 18-20, paragraphs [0166]-[0168], “provides the user 202 with the opportunity to confirm the test or conduct a retest… FIG. 18C is a screenshot in a scenario in which the user 202 confirms the test”. Also see, Brown: paragraphs [0068]-[0070] and Bakes: paragraphs [0027]-[0028]. The Examiner notes as shown in Kisner a second screen is shown after confirmation of the instructions (first audiovisual message), it would be obvious to replace the second screen showing results of Kisner with the audiovisual message with of the advertised products determined by test type of Brown and Bakes).
The motivation to combine is the same as in claim 9, incorporated herein.

Regarding (Previously Presented) claim 14, Brown, Bakes, Kisner and Polwart teaches the limitations of claim 9, and further teaches transmit the image of the medical testing device to the remote server (Brown: Figure 5, paragraph [0030], “Server 105 has access to a data repository 108 containing a history database of test process results” paragraph [0059], “The test reaction images and or video are uploaded to the server in step 308”. Also see, paragraphs [0027], [0036], [0048], [0059]); and
--receive a test result from the remote server (Brown: Figure 5, paragraph [0010], “the system transmits the test result to the network-connected communication device to be displayed to the user”, paragraph [0075], “server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”. Also see, paragraphs [0067]-[0070]).
The motivation to combine is the same as in claim 9, incorporated herein.

Regarding (Previously Presented) claim 15, Brown, Bakes, Kisner and Polwart teaches the limitations of claim 14, and further teaches present the test result on the viewing screen of the mobile device (Brown: Figure 5, paragraph [0010], “the system transmits the test result to the network-connected communication device to be displayed to the user”, paragraph [0075], “server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”. Also see, Claim 8 and paragraphs [0067]-[0070]).
The motivation to combine is the same as in claim 9, incorporated herein.

Regarding (Original) claim 16, Brown, Bakes, Kisner and Polwart teaches the limitations of claim 14, and further teaches provide a risk indicator alerting a user to seek medical attention immediately (Brown: paragraph [0070], “system suggestions to be provided to the user including suggestions for consulting a doctor, etc.”, and paragraph [0076]; Bakes: paragraph [0049], “The healthcare communication system 100 also improves preventive health depending on patient risk factors and video content and links to other content provided to patient via real-time videos or at-home interface. The system also allows explaining safety procedures and resources for the particular at-risk population by providing patients and their families via real-time videos”. The use of thresholds to determine a risk is similar to Applicant’s specification paragraph [0079], and in combination with Brown providing suggestions to seek an assistance and help get appointments faster teaches what is required under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 9, incorporated herein.

Response to Arguments
Applicant's arguments filed on 30 August 2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 30 August 2021.

Rejections under 35 U.S.C. § 101
Regarding the rejections of claims 1-3, 6-11, and 14-16, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Of all the above elements of Claim 9, only the elements related to aligning the displayed outline with the medical testing device suggests required user interaction. Once the automatic image capture is performed, the rest of the elements of Claim 9 are directed to processing and transmission performed by the mobile device or the server; the claim elements are not concerned with organizing human activity. Even though the audiovisual messages transmitted pertain to information regarding use of the medical testing device or one 

The Examiner respectfully disagrees.
	It is respectfully submitted, the claims as a whole recite organization of a user’s interaction with a mobile device in relation to performing and viewing results of a medical diagnostic test. The processing of the result of the testing device and providing of audiovisual messages is still organization of how the user interacts with their mobile device, which in view of the "October 2019 Update: Subject Matter Eligibility" guidance which states at page 5, "certain activity between a person and a computer... may fall within the "certain methods of organizing human activity" grouping". Therefore the user’s interaction with the mobile device in aligning and capturing of an image of the medical device and viewing of the audiovisual messages are all part of the abstract idea. Therefore the claim is directed toward the “certain methods of organizing human activity” grouping of abstract ideas.

Applicant further argues:
Claim 9 also recites that the stream of audiovisual messages is transmitted in segments each having a particular length of time. This element is also not directed to human activity, and the combination of elements of Claim 9 is provided in a specific manner that sufficiently limits the use of any alleged abstract idea to a practical application that includes automatically capturing image using a mobile device and performing, by a server, audiovisual streaming to the mobile device. 

The Examiner respectfully disagrees.
	It is respectfully submitted that the additional elements in the claim do not provide a practical application, in particular the additional elements transmission of audiovisual messages is not a technical solution to a technical problem, nor is it an improvement to the functionality of a computer. The transmission of audiovisual messages in segments is a form of extra-solution 

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1-3, 6-11, and 14-16, the Examiner has considered the applicant’s arguments; however the arguments are not persuasive as addressed herein. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons.

Applicant argues:
The Applicant respectfully submits that the cited references do not disclose or suggest at least the above-emphasized features of Claim 1… Brown discloses downloading instructions regarding testing procedures and sending an alert notification regarding testing issues. Claim 1, however, recites receiving, in response to the transmission of the diagnostic test information and the captured image, a stream of audiovisual messages from the remote server, wherein the stream of audiovisual messages is transmitted in segments each having a particular length of time… At least the cited portions of Brown do not discloses these features of Claim 1. None of the other cited references cure the deficiencies of Brown

The Examiner respectfully disagrees.
	It is respectfully submitted, that the argued limitation is taught by the combination of Brown and Bakes, in particular Bakes teaches streaming multiple videos to the patient device, each video having a particular length (i.e., a predetermined length of time), and the streaming of videos is transmission of the videos in segments (i.e., one video at a time) as by definition streaming is continuous transmission of data, and teaches what is required under the broadest reasonable interpretation to read on the breath of the transmission of segments. The teachings of Bakes would be obvious to include within the teachings of Brown since the combination of the two references is merely simple substitution of one known element for another producing a 
In addition, the Examiner respectfully notes that the cited reference was never applied as a reference under 35 U.S.C. 102 against the pending claims. As such, the Examiner respectfully submits that the issue at hand is not whether the applied prior art specifically teaches the claimed features, per se, but rather, whether or not the prior art, when taken in combination with the knowledge of average skill in the art, would put the artisan in possession of these features. Regarding this issue, it is well established that references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969). The issue of obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
(i) obviousness does not require absolute predictability;
(ii) non-preferred embodiments of prior art must also be considered; and
(iii) the question is not express teaching of references, but what they would suggest.
According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references. In In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.E.L./Examiner, Art Unit 3626    

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626